Title: [Draft of a Newspaper Communication, August? 1770.]
From: Adams, John
To: 


       
        “If I would but go to Hell for an eternal Moment or so, I might be knighted.” Shakespeare.
       
       
       The Good of the governed is the End, and Rewards and Punishments are the Means of all Government. The Government of the Supream and alperfect Mind, over all his intellectual Creation, is by proportioning Rewards to Piety and Virtue, and Punishments to Disobedience and Vice. Virtue, by the Constitution of Nature carries in general its own Reward, and Vice its own Punishment, even in this World. But as many Exceptions to this Rule, take Place upon Earth, the Joys of Heaven are prepared, and the Horrors of Hell in a future State to render the moral Government of the Universe, perfect and compleat. Human Government is more or less perfect, as it approaches nearer or diverges farther from an Imitation of this perfect Plan of divine and moral Government. In Times of Simplicity and Innocence, Ability and Integrity will be the principal Recommendations to the public Service, and the sole Title to those Honours and Emoluments, which are in the Power of the Public to bestow. But when Elegance, Luxury and Effeminacy begin to be established, these Rewards will begin to be distributed to Vanity and folly. But when a Government becomes totally corrupted, the system of God Almighty in the Government of the World and the Rules of all good Government upon Earth will be reversed, and Virtue, Integrity and Ability will become the Objects of the Malice, Hatred and Revenge of the Men in Power, and folly, Vice, and Villany will be cherished and supported. In such Times you will see a Governor of a Province, for unwearied Industry in his Endeavours to ruin and destroy the People, whose Welfare he was under every moral obligation to study and promote, knighted and enobled. You will see a Philanthrop, for propagating as many Lies and Slanders against his Country as ever fell from the Pen of a sychophant, rewarded with the Places of Solicitor General, Attorney general, Advocate General, and Judge of Admiralty, with Six Thousands a Year. You will see 17 Rescinders, Wretches, without Sense or Sentiment, rewarded with Commissions to be Justices of Peace, Justices of the Common Pleas and presently Justices of the Kings Bench.
       The Consequence of this will be that the Iron Rod of Power will be stretched out vs. the poor People in every sentence unfinished
      